DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 16 March 2022 have been entered. Claims 1-5 and 7-14 are pending in this application. The amendments to the Claims have overcome each and every 112(b) rejection set forth in the previous Office Action mailed 21 December 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 10-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0168885 A1) in view of Guo et al. (US 2019/0123313 A1) and further in view of Kou et al. (“Oscillatory Marangoni flow: A fundamental study by conduction-mode laser spot welding.” Welding Journal. 90. 229s-240s) and further in view of Tadamalle et al. (“Influence of laser welding process parameters on weld pool geometry and duty cycle” Advances in Production Engineering & Management, Vol. 8, No. 1, 52-60) and further in view of Zhang et al. (CN 209822770 U) (references herein made with respect to English Machine Translation attached) (provided in IDS filed by Applicant on 19 May 2021).

Regarding claim 1, Lee discloses an electrode stack and an electrode tab welded to the electrode stack. Lee teaches that each electrode comprises a current collecting layer and an active material layer, wherein each current collector layer is comprised of a coating zone coated with the active material layer and an empty foil zone where the current collector is not coated with the active material layer, as depicted in Modified Fig. 3B of Lee below. 

    PNG
    media_image1.png
    292
    698
    media_image1.png
    Greyscale

Lee therefore anticipates the claim limitation, “wherein each of the electrodes comprises a current collector and an active material layer, the current collector comprises a coating zone coated with the active material layer and an empty foil zone not coated with the active material layer.”
Lee further discloses wherein an electrode tab 50 is laminated in the empty foil zone and a pulsed laser beam is focused on an interlayer between the insulating layer and the current collecting layer, vaporizing the primer layer located in the empty foil zone and welding the current collector layer to the electrode tab 50 (Fig. 3B, [0063]-[0065]). Lee therefore anticipates the claim limitation, “an end of a tab overlaps the empty foil zone and the tab and the empty foil zone are fixedly connected by laser welding” because the tab being located within the empty foil zone is interpreted such that an end of the tab would overlap the empty foil zone.
Lee further discloses wherein the pulsed laser 200 is directed to the current collector in the direction from the insulating layer to the current collecting layer to minimize the formation of welding marks on the surface of the electrode tab ([0051], Fig. 3B). Accordingly, the preferred embodiment of the pulsed laser results in an irradiation surface with a plurality of dot-shaped welding marks, as depicted in Fig. 4a, and a lower end surface opposite the irradiation surface with no welding marks, as depicted in Fig. 4b. Lee therefore anticipates the claim limitation, “a surface of the empty foil zone facing away from the tab has a plurality of dot-shaped welding marks arranged at intervals and a surface of the tab facing away from the empty foil zone has no welding mark” because the irradiation surface is interpreted as a surface of the empty foil zone facing away from the tab and the lower end surface is interpreted as a surface of the tab facing away from the empty foil zone.
Lee further discloses wherein the electrode stack with a welded electrode tab may be used as an electrode in a cable type rechargeable battery ([0088]-[0090]). Lee therefore anticipates the claim limitation, “A battery, comprising a battery cell, wherein 5the battery cell comprises electrodes and tabs.” Lee does not provide additional details regarding the structure of the battery. 
Guo teaches a secondary battery with an electrode assembly 14 comprised of an electrode tab 17 laser welded to a first electrode terminal [0058]. Guo further teaches that a secondary battery is commonly comprised of a battery core (a battery cell) and a metal housing used for accommodating the battery core [0004]. 
It would therefore be obvious to one of ordinary skill in the art to combine the battery of Lee with a metal housing, as taught by Guo, with a reasonable expectation of success in providing a conventional secondary battery with a conventional means for protecting the battery cell. It is obvious to combine prior art elements to a person of ordinary skill in the art when the combination yields no more than a predictable result. See MPEP 2143(I)(A). Modified Lee therefore reads on the claim limitation, “A battery comprising a housing and a battery cell accommodated in the housing.”
Lee teaches in Example 1 wherein the plurality of dot-shaped marks have a size of 90µm, but may alternatively be between 50µm and 150µm ([0085], [0103]). Lee further teaches wherein the laser welding method of Example 1 uses a pulse laser beam having a pulse energy of 12.5 mJ with dots spaced 0.2 mm apart in both the longitudinal and width directions [0103]. Lee also teaches wherein the current collecting layer may be comprised of an aluminum alloy [0032]. Lee does not provide any further details regarding the shape or size of the dot-shaped marks.
Kou studies Marangoni flow in laser spot welding and in particular, how laser welding parameters affect the welding pools’ geometries, i.e. depth and shape (Abstract). Kou teaches that a laser weld pool formed on aluminum alloys has a very fast outward surface flow in the center of the pools, on the order of 1 m/s, but slows considerably by the edge (pg. 9, col. 3). Furthermore, Kou teaches that Bernoulli’s principle leads to a fluid pressure increase at the pool edge, pushing the pool surface upward, causing a raised (convex) surface edge and a concave pool surface ([pg. 9, col. 3], Fig. 10A). Additionally, Kou teaches that the extent to which the edges are raised and the depth of the surface pools are dictated by process parameters, including beam diameter, beam speed, laser power, metal material, and the presence of surface-active materials (pgs. 9-11, diameter: [pg. 11, col. 1]).
Tadamalle studies how process parameters in laser welding affect weld pool geometry. Tadamalle teaches, similar to Kou, that a number of process parameters, including welding speed, energy density, power density, pulse off-time and duty cycle, affect weld bead geometries. Tadamalle further teaches that effective pulse energy, calculated using equations 4-5c that incorporate laser power, welding speed, and weld diameter among other variables, is the key factor for assessing mechanical strength of a weld joint (pg. 3, Estimation of effective pulse energy). 
It is within the ambit of one of ordinary skill to apply a known technique (laser welding) to a known device (the electrode stack of Modified Lee) ready for improvement (welding strength improvement) to yield predictable results (an electrode connected to an electrode tab via welding with suitable conductive performance). It would therefore be obvious to one of ordinary skill to select process parameters such that they resulted in a welded structure comprised of a convex part and a concave part, as taught by Kou, with a reasonable expectation of success in providing a welded structure with suitable mechanical performance and conductive capabilities, as taught by Tadamalle. Modified Lee therefore reads on the claim limitation “each of the dot-shaped welding marks comprises a concave part and an annular convex part surrounding a periphery of the concave part” because the concave and convex parts of the bead geometry would be present as a result of the engineering design choices made by one of ordinary skill with respect to the process parameters of laser spot welding.
Lee further discloses wherein the dot-shaped welding marks are arranged in an array, as depicted in Fig. 4A. There are 78 spots in the array shown on the irradiation surface in Fig. 4A. 
Lee does not disclose wherein the array is comprised of between 150 and 800 spot-shaped welding marks.
Zhang discloses a method for welding a pole piece, corresponding to the current collector of Lee, to an electrode tab [0045]. The tabs 11 are disposed on the pole piece body 13 and partially overlap with the body to form a welding area 15. The welding area is provided with welding spots 151 [0045]. Furthermore, Zhang teaches that the plurality of welding spots are evenly distributed in rows and columns to effectively reduce the contact resistance between the tabs and the pole piece body ([0050], Fig. 2). The number of rows and columns in each matrix can be adjusted according to the width and length of the tabs [0050].
It is obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the size of the electrode tabs of Lee as a matter of obvious engineering design choice in accordance with the design requirements for the battery comprising the tabs. 
It would further be obvious to then modify the number of welding marks of Lee in the rows and columns such that there were between 150 and 800 welding marks as required by the size of the electrode tabs. The Courts have held the mere difference in size or proportion of a device claimed and a device in the prior art is not a patentable distinction. See MPEP 2144.04(IV)(A). In this case, the number of welding marks are directly a result of the size of the electrode tabs and is therefore obvious to one of ordinary skill in the art to modify.
Modified Lee therefore reads on the claim limitation “wherein the plurality of dot-shaped welding marks are arranged in an array or a number of the dot-shaped welding marks is between 150 and 800.”

Regarding claim 2, Modified Lee meets the claim limitations of the battery according to claim 1 as set forth above. Modified Lee accordingly discloses wherein the dot-shaped welding marks are present on the irradiation surface, but there are no marks on the opposite lower end surface of the electrode tab, as described above. The lack of marks on the lower end surface implies that the depth of the concave part of the dot-shaped marks is smaller than a sum of thicknesses of the empty foil zone and the tab. If the concave part had a depth greater than said sum, there would be markings on the lower end surface. Modified Lee therefore reads on the claim limitation, “a depth of the concave part is smaller than a sum of thicknesses of the empty foil zone and the tab.”
The examiner notes that the present specification does not contain any experiments or data showing criticality of the claimed dot-shaped mark features, i.e. the concave and annular convex parts. Therefore, it is the examiner’s position that the teachings of Kou and Tadamalle above, applying to weld pool geometry and the mechanical strength of a weld joint as a result of pulsed laser welding, are relevant. It would accordingly be obvious, absent said showings of criticality, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify experimental parameters to form a suitable weld joint resulting in a raised edge of the weld pool, an annular convex part, with a height less than 30µm. It is within the ambit of one of ordinary skill in the art to select process parameters as a matter of routine experimentation that result in the aforementioned convex part height. Modified Lee therefore reads on the claim limitation, “wherein a height of the annular convex part is within 1530µm.”
 
Regarding claim 3, Modified Lee meets the claim limitations of the battery according to claim 1 as set forth above. Lee further discloses wherein the thickness of the electrode tab in Example 1 is 100µm and the thickness of the primer layer in the empty foil zone is 3µm ([0099]-[0102]). As described above, the depth of the concave part is necessarily less than the sum of the empty foil zone thickness and the electrode tab thickness because there are no welding marks on the lower end side of the electrode tab. Therefore, the depth of the concave part must be less than 103µm. 
The examiner notes that the present specification does not contain any experiments or data showing criticality of the claimed dot-shaped mark features, i.e. the concave and annular convex parts. Therefore, it is the examiner’s position that the teachings of Kou and Tadamalle above, applying to weld pool geometry and the mechanical strength of a weld joint as a result of pulsed laser welding, are relevant. It would accordingly be obvious, absent said showings of criticality, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify experimental parameters to form a suitable weld joint resulting in a concave part with a depth less than the sum of the empty foil zone and the electrode tab, and particularly being between 20 and 70µm. It is within the ambit of one of ordinary skill in the art to select process parameters as a matter of routine experimentation that result in the aforementioned concave depth. Modified Lee therefore reads on the claim limitation, “wherein the depth of the concave part is between 20µm and 70µm.”

Regarding claim 5, Modified Lee meets the claim limitations of the battery according to claim 1 as set forth above. Lee further discloses wherein a spot spacing distance of the pulsed laser beam may be between 0.15mm to 0.45mm and most preferably between 0.20mm and 0.25mm [0079]. Lee further discloses wherein the spot spacing in the longitudinal direction may be between 0.15mm to 0.45mm and most preferably between 0.15mm and 0.25mm [0080]. Lee further discloses wherein the spot size may be 50µm to 120µm and is most preferably between 80µm and 100µm [0085]. Modified Lee therefore reads on the claim limitation “wherein a diameter of a dot-shaped welding mark is between 50µm and 300µm and a distance between two adjacent dot-shaped welding marks is not less than 100µm” because the spacing distance is greater than 100µm and the size disclosed by Lee is wholly encompassed by the claimed diameter range. 

Regarding claim 10, Modified Lee meets the claim limitations of the battery according to claim 1 as set forth above. Lee further discloses wherein the battery is a rechargeable battery with both economic and environmental advantages compared to a primary battery [0003]. Lee fails to provide additional applications of the battery.
Guo teaches a secondary battery formed with an electrode assembly 14 comprised of an electrode tab 17 laser welded to a first electrode terminal [0058]. Guo further teaches wherein a number of devices use electric energy as power, e.g. an electric vehicle [0003]. Furthermore, Guo teaches that products needing a large capacity as the power supply may benefit from using the secondary battery disclosed.
It would therefore be obvious to one of ordinary  skill prior to the effective filing date of the claimed invention to combine the battery of Modified Lee with an electric vehicle, as taught by Guo, with a reasonable expectation of success in providing a source of electrical energy producing a large capacity capable of powering the vehicle as designed. It is obvious to combine prior art elements to a person of ordinary skill in the art when the combination yields no more than a predictable result. See MPEP 2143(I)(A). Modified Lee therefore reads on the claim limitation “an electronic product, comprising the battery according to claim 1” wherein the electronic product in this embodiment is the electric vehicle.

Regarding claim 11, Modified Lee meets the claim limitations of the battery according to claim 1 as set forth above. Lee further discloses wherein the spot size may be 50µm to 120µm and is most preferably between 80µm and 100µm [0085]. Modified Lee therefore reads on the claim limitation “wherein a diameter of a dot-shaped welding mark is between 50 µm and 300 µm.”

Regarding claim 12, Modified Lee meets the claim limitations of the battery according to claim 1 as set forth above. Lee further discloses wherein a spot spacing distance of the pulsed laser beam may be between 0.15mm to 0.45mm and most preferably between 0.20mm and 0.25mm [0079]. Lee also discloses wherein the spot spacing in the longitudinal direction may be between 0.15mm to 0.45mm and most preferably between 0.15mm and 0.25mm [0080]. Modified Lee therefore reads on the claim limitation “wherein a distance between two adjacent dot-shaped welding marks is not less than 100µm.”

Regarding claim 14, Modified Lee meets the claim limitations of the battery according to claim 1 as set forth above. Lee further discloses wherein the empty foil zone is located in the middle of the electrode, as depicted in Fig. 3C. Modified Lee therefore reads on the claim limitation “wherein the empty foil zone is located in a middle of the electrode.”


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0168885 A1) in view of Guo et al. (US 2019/0123313 A1) and further in view of Kou et al. (“Oscillatory Marangoni flow: A fundamental study by conduction-mode laser spot welding.” Welding Journal. 90. 229s-240s) and further in view of Tadamalle et al. (“Influence of laser welding process parameters on weld pool geometry and duty cycle” Advances in Production Engineering & Management, Vol. 8, No. 1, 52-60) and further in view of Zhang et al. (CN 209822770 U) (references herein made with respect to English Machine Translation attached) (provided in IDS filed by Applicant on 19 May 2021), as applied to claim 1 above, as evidenced by Khan et al. (“Experimental investigation on laser beam welding of martensitic stainless steels in a constrained overlap joint configuration”, Journal of Materials Processing Technology 210 (2010) 1340–1353).

Regarding claim 4, Modified Lee meets the claim limitations of the battery according to claim 1 as set forth above. Modified Lee accordingly discloses wherein each welding mark is comprised of a concave weld pool with a convex edge surrounding the periphery of the weld pool, as discussed in the analysis of claim 1. Kou further appears to disclose wherein the concave part is a partial-truncated conical surface (Fig. 10A).
Khan studies the weld bead geometries of various laser beam welds in a constrained overlap joint configuration. Khan teaches that weld resistance length increases with energy density input and that the bead profile changes its shape from conical to cylindrical based on the energy density input. Khan therefore teaches that conical and cylindrical beads, partial conical and partial cylindrical beads in practice, are common laser welding bead shapes (pg. 1347, left column). 
Modified Lee therefore reads on the claim limitation “wherein a sidewall of the concave part at least has a partial cylindrical wall surface or a partial truncated cone-shaped wall surface” because the conical/cylindrical bead profile shape is present in laser welding joints, as taught by Kou and evidenced by Khan.

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0168885 A1) in view of Guo et al. (US 2019/0123313 A1) and further in view of Kou et al. (“Oscillatory Marangoni flow: A fundamental study by conduction-mode laser spot welding.” Welding Journal. 90. 229s-240s) and further in view of Tadamalle et al. (“Influence of laser welding process parameters on weld pool geometry and duty cycle”, Advances in Production Engineering & Management, Vol. 8, No. 1, 52-60) and further in view of Zhang et al. (CN 209822770 U) (references herein made with respect to English Machine Translation attached) (provided in IDS filed by Applicant on 19 May 2021), as applied to claim 1 above, and further in view of Wang et al. (US 2009/0152245 A1).

Regarding claim 7, Modified Lee meets the claim limitations of the battery according to claim 1 as set forth above. Lee further discloses wherein the empty foil zone is located in the middle of the electrode, as depicted in Fig. 3C. Lee doesn’t provide details regarding the minimum distance between a welding mark and the coating zone.
Wang teaches a method for diagnosing failed welds in welding processes, including spot welding [0041], [0004]. Wang further teaches the distance of a spot weld from the edge of the working zone is a result-effective variable. In particular, the further away a spot weld from the edge of the working zone, the stronger the weld (Figs. 1-2, [0019]-[0021]). Wang teaches that as long as the distance from the edge of the work piece maintains a minimum distance where the softened and molten material remains contained in a stable plane of material, the resulting weld strength will remain relatively stable [0025].
It would accordingly be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the welding marks of Modified Lee such that they were disposed a minimum distance from the edge of the welding zone, as taught by Wang, with a reasonable expectation of success in maintaining suitable weld quality. It would further be obvious to modify the marks such that the minimum distance is at least 1 mm as a matter of routine experimentation. The Courts have held that where the general conditions of a claim are disclosed in the prior art, i.e. a minimum distance of a spot weld from the edge of the working zone, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
Modified Lee therefore reads on the claim limitation “wherein a minimum distance between a dot-shaped welding mark and the coating zone is larger than 1 mm; and the empty foil zone is located in a middle of the electrode.”

Regarding claim 13, Modified Lee meets the claim limitations of the battery according to claim 1 as set forth above. Modified Lee further in view of Wang reads on the claim limitation “wherein a minimum distance between a dot-shaped welding mark and the coating zone is larger than 1 mm” as set forth above in the claim 7 analysis.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0168885 A1) in view of Guo et al. (US 2019/0123313 A1) and further in view of Kou et al. (“Oscillatory Marangoni flow: A fundamental study by conduction-mode laser spot welding.” Welding Journal. 90. 229s-240s) and further in view of Tadamalle et al. (“Influence of laser welding process parameters on weld pool geometry and duty cycle”, Advances in Production Engineering & Management, Vol. 8, No. 1, 52-60) and further in view of Zhang et al. (CN 209822770 U) (references herein made with respect to English Machine Translation attached) (provided in IDS filed by Applicant on 19 May 2021), as applied to claim 1 above, and further in view of Limmaneevichitr et al. (“Experiments to Simulate Effect of Marangoni Convection on Weld Pool Shape” Welding Journal. 79. 231s-237s).

Regarding claim 8, Modified Lee meets the claim limitations of the battery according to claim 1 as set forth above. Modified Lee accordingly discloses wherein each welding mark is comprised of a concave weld pool with a convex edge surrounding the periphery of the weld pool, as discussed in the analysis of claim 1. Lee, Kou, and Tadamalle are silent with respect to a central convex part located within the concave weld pool.
Limmaneevichitr teaches that Marangoni convection affects weld pool shape and particularly may affect the shape of the weld pool bottom (pg. 231-s, left column). Limmaneevichitr teaches that, under conditions where Marangoni convection dominates over gravity-induced buoyancy convection, the pool bottom results becomes convex (pg. 231-s, left column). Limmaneevichitr further teaches that under conditions wherein the Peclet number, a dimensionless ratio of convective to conductive heat transport, is high, Marangoni convection dominates (pg. 233-s, middle column). Furthermore, when all other conditions remain the same and the beam diameter is reduced, Marangoni convection becomes much faster causing a return flow to penetrate deeper near the pool edge, carrying heat downward to the pool bottom and resulting in a convex pool bottom with a height shorter than that of the concave pool depth (Fig. 2C, [pg. 234-s, middle column]). 
It is within the ambit of one of ordinary skill to apply a known technique (laser welding) to a known device (the electrode stack of Modified Lee) ready for improvement (welding strength improvement) to yield predictable results (an electrode connected to an electrode tab via welding with suitable conductive performance). It would therefore be obvious to one of ordinary skill to select process parameters such that they resulted in a welded structure comprised of a central convex part, as taught by Limmaneevichitr, with a reasonable expectation of success in providing a welded structure with suitable mechanical performance and conductive capabilities, as taught by Tadamalle in the analysis of claim 1 above. Modified Lee therefore reads on the claim limitation “wherein a bottom surface of the concave part has a 5central convex part, and a height of the central convex part is smaller than a depth of the concave part” because the central convex portion of the bead geometry would be present as a result of the engineering design choices made by one of ordinary skill with respect to the process parameters of laser spot welding. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0168885 A1) in view of Kou et al. (“Oscillatory Marangoni flow: A fundamental study by conduction-mode laser spot welding.” Welding Journal. 90. 229s-240s) and further in view of Tadamalle et al. (“Influence of laser welding process parameters on weld pool geometry and duty cycle” Advances in Production Engineering & Management, Vol. 8, No. 1, 52-60) and further in view of Zhang et al. (CN 209822770 U) (references herein made with respect to English Machine Translation attached) (provided in IDS filed by Applicant on 19 May 2021), as applied to claim 1 above, and further in view of Guo et al. (US 2019/0123313 A1).

Regarding claim 9, Lee discloses a method of welding an electrode tab and a cable type rechargeable battery including an electrode manufactured according to the same [0009], Figs. 3B and 3C. Lee further discloses where the method steps include:

preparing an electrode stack 100 with an insulating layer (a separator), a current collecting layer 20, a primer layer 30, forming an electrode active material layer 40 which is provided on the primer layer (a coating zone) and has a region to which the primer layer is exposed (empty foil zone), 
laminating an electrode tab 50 in the region to which the primer layer is exposed; and
welding the electrode tab 50 and the current collecting layer 20 by irradiating a pulsed laser beam through the insulating layer and emitted in a direction from the insulating layer to the current collecting layer [0010].
Providing a cable type rechargeable battery including an internal electrode with a separation layer on an outer surface and external electrode spirally provided on said outer surface, with at least one of the internal and external electrodes being the electrode formed via steps a-c listed above (electrode stack 100, Fig. 3C) [0011].

Lee further discloses wherein the dot-shaped welding marks are arranged in an array, as depicted in Fig. 4A. There are 78 spots in the array shown on the irradiation surface in Fig. 4A. 
Lee does not disclose wherein the array is comprised of between 150 and 800 spot-shaped welding marks.
Zhang discloses a method for welding a pole piece, corresponding to the current collector of Lee, to an electrode tab [0045]. The tabs 11 are disposed on the pole piece body 13 and partially overlap with the body to form a welding area 15. The welding area is provided with welding spots 151 [0045]. Furthermore, Zhang teaches that the plurality of welding spots are evenly distributed in rows and columns to effectively reduce the contact resistance between the tabs and the pole piece body ([0050], Fig. 2). The number of rows and columns in each matrix can be adjusted according to the width and length of the tabs [0050].
It is obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the size of the electrode tabs of Lee as a matter of obvious engineering design choice in accordance with the design requirements for the battery comprising the tabs. 
It would further be obvious to then modify the number of welding marks of Lee in the rows and columns such that there were between 150 and 800 welding marks as required by the size of the electrode tabs. The Courts have held the mere difference in size or proportion of a device claimed and a device in the prior art is not a patentable distinction. See MPEP 2144.04(IV)(A). In this case, the number of welding marks are directly a result of the size of the electrode tabs and is therefore obvious to one of ordinary skill in the art to modify.
Lee therefore reads on the claim limitation “a manufacturing method of a battery, comprising: providing electrodes (100), tabs (50) and a separator (10), wherein each of the electrodes has a coating zone (40) and an empty foil zone; 
10for each pair of an electrode (100) and a tab (50), attaching the empty foil zone of the electrode to the tab; performing by using a laser welding device (200), pulse dot welding from a surface of the empty foil zone facing away from the tab to form a plurality of dot-shaped welding marks arranged at intervals; 
a surface of the tab facing 15away from the empty foil zone has having no welding mark; 
wherein the plurality of dot-shaped welding marks are arranged in an array or a number of the dot-shaped welding marks is between 150 and 800;
processing the electrodes welded with the tabs and a separator together to form a battery cell.”

Lee further teaches in Example 1 wherein the plurality of dot-shaped marks have a size of 90µm, but may alternatively be between 50µm and 150µm ([0085], [0103]). Lee further teaches wherein the laser welding method of Example 1 uses a pulse laser beam having a pulse energy of 12.5 mJ with dots spaced 0.2 mm apart in both the longitudinal and width directions [0103]. Lee also teaches wherein the current collecting layer may be comprised of an aluminum alloy [0032]. Lee does not provide any further details regarding the shape or size of the dot-shaped marks.
Kou studies Marangoni flow in laser spot welding and in particular, how laser welding parameters affect the welding pools’ geometries, i.e. depth and shape (Abstract). Kou teaches that a laser weld pool formed on aluminum alloys has a very fast outward surface flow in the center of the pools, on the order of 1 m/s, but slows considerably by the edge (pg. 9, col. 3). Furthermore, Kou teaches that Bernoulli’s principle leads to a fluid pressure increase at the pool edge, pushing the pool surface upward, causing a raised (convex) surface edge and a concave pool surface ([pg. 9, col. 3], Fig. 10A). Additionally, Kou teaches that the extent to which the edges are raised and the depth of the surface pools are dictated by process parameters, including beam diameter, beam speed, laser power, metal material, and the presence of surface-active materials (pgs. 9-11, diameter: [pg. 11, col. 1]).
Tadamalle studies how process parameters in laser welding affect weld pool geometry. Tadamalle teaches, similar to Kou, that a number of process parameters, including welding speed, energy density, power density, pulse off-time and duty cycle, affect weld bead geometries. Tadamalle further teaches that effective pulse energy, calculated using equations 4-5c that incorporate laser power, welding speed, and weld diameter among other variables, is the key factor for assessing mechanical strength of a weld joint (pg. 3, Estimation of effective pulse energy). 
It is within the ambit of one of ordinary skill to apply a known technique (laser welding) to a known device (the electrode stack of Lee) ready for improvement (welding strength improvement) to yield predictable results (an electrode connected to an electrode tab via welding with suitable conductive performance). It would therefore be obvious to one of ordinary skill to select process parameters such that they resulted in a welded structure comprised of a convex part and a concave part, as taught by Kou, with a reasonable expectation of success in providing a welded structure with suitable mechanical performance and conductive capabilities, as taught by Tadamalle. Lee therefore reads on the claim limitation “each of the dot-shaped welding marks comprises a concave part and an annular convex part surrounding a periphery of the concave part” because the concave and convex parts of the bead geometry would be present as a result of the engineering design choices made by one of ordinary skill with respect to the process parameters of laser spot welding.

Lee further discloses wherein the electrode stack with a welded electrode tab may be used as an electrode in a cable type rechargeable battery ([0088]-[0090]). Lee does not provide additional details regarding the structure of the battery. 
Guo teaches a secondary battery with an electrode assembly 14 comprised of an electrode tab 17 laser welded to a first electrode terminal [0058]. Guo further teaches that a secondary battery is commonly comprised of a battery core (a battery cell) assembled into a metal housing for accommodating the battery core [0004]. 
It would therefore be obvious to one of ordinary skill in the art to combine the battery of Modified Lee with a metal housing, as taught by Guo, with a reasonable expectation of success in providing a conventional secondary battery with a conventional means for protecting the battery cell. It is obvious to combine prior art elements to a person of ordinary skill in the art when the combination yields no more than a predictable result. See MPEP 2143(I)(A).

Response to Arguments
Applicant's arguments filed 16 March 2022 have been fully considered but they are not persuasive. In particular, applicant argues that Modified Lee does not disclose or suggest that the number of dot-shaped welding marks arranged in an array is between 150 and 800 (pg. 6). 
The newly cited Zhang reference is introduced to meet the amended limitation as provided above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728  

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728